DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, drawings, and claims, as well as applicant arguments/remarks, filed on 07/05/2022, is acknowledged.  Amendments to the specification and drawings have been entered.  
Applicant has previously elected without traverse the invention of Group I, claims 1-28, drawn to lyophilized compositions comprising nanoparticles of tegavivint.  
Claims 1, 3, 8-24, 26-32 are pending in this action.  Claims 2, 4-7, 25 have been cancelled.  Claims 29-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 8-16, 23-24, 26-28, 31-32 have been amended.  Claims 1, 3, 8-24, 26-28, 31-32 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of U.S. Patent Application No. 17/103,468, filed November 24, 2020.  

Information Disclosure Statement
The information disclosure statement, filed on 05/12/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1, 8, 24 are objected to because of the following informalities:  
In claim 1, the limitation “a diameter (D90)” should be corrected to “a diameter D90”.  Similar is applied to claim 8.
Claim 24 comprises the typographic error “Form IV polymorph” that needs to be corrected to “Form IV polymorph.”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8-24 are product-by-process claims.  First, as stated previously, the process steps are not clearly delineated in said claims, and only formulations and/or compounds that can used in preparation are disclosed.  Second, it is noted that product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Clarification is required.  
Claim 23 (dependent on claim 8) recites the limitation “wherein the starting material to produce the formulation is tegavivint is Form I polymorph” that is unclear.  First, it is noted, that claim 8 does not disclose “a starting material” to be used in preparation of the claimed “lyophilized formulation”.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Second, the limitation “starting material ... is tegavivint is Form I polymorph” is unclear.  To this point, it is noted that it is unclear what formulation should be produced – lyophilized, OR pre-lyophilized, OR some other formulation.  Further, the phrase “material ... is tegavivint is Form I polymorph” needs to be corrected or clarified.  Thus, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-28 are rejected under 35 U.S.C. 112(d) or 112(pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 26-28 (dependent on claim 1) are not further limiting to the lyophilized formulation disclosed in independent claim 1, as said formulation is already REQUIRED to be stable for at least 18 months during a storage at 5-25oC.  Therefore, claims 26-28 fail to further limit the subject matter (i.e., lyophilized formulation) of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 31 and 32 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 31 and 32 of copending Application No. 17/103,468.  
In the present case, the instant application and reference copending application claim a lyophilized formulation comprising particles of tegavivint as instantly claimed, and wherein tegavivint consists of Form I polymorph of tegavivint.  
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8-13, 15-16, 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,266,637 (considered previously as US 2019/0365729). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A formulation comprising particles of tegavivint or pharmaceutically acceptable salt thereof, wherein said particles have D50 ≤ 500 nm, and D90 ≤ 1 micron, and wherein said formulation also comprises a poloxamer and sorbitol..  

Claims 1, 3, 8-24, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1, 3, 8-28 of copending Application No. 17/103,468;  (ii) claims 1-28 of copending Application No. 17/355,781.  
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application, since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A formulation comprising particles of tegavivint or pharmaceutically acceptable salt thereof, wherein said particles have D50 ≤ 500 nm, and D90 ≤ 1 micron, and wherein said formulation also comprises a poloxamer and at least one stabilizer selected from the group consisting of sucrose, trehalose and sorbitol.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 07/05/2022, have been fully considered.  Applicant’s statement that instant application 17/492,969 and US 2019/0365729 have a common assignee Iterion Therapeutics, Inc. is acknowledged.  The 102(a)(2) and 103 rejections of record have been withdrawn.  New arguments/rejections have been added to the record to address newly introduced amendments and clarify the position of the examiner. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach lyophilized compositions comprising particles of tegavivint or a pharmaceutically acceptable salt thereof, as instantly claimed in combination with poloxamer and a stabilizer(s) such as sucrose, trehalose, and/or sorbitol, wherein said compositions have a stability as instantly claimed. i.e., for at least 18 months during a storage at 5-25 oC.  Applicant teaches that said stable lyophilized formulations of tegavivint, when reconstituted (i.e., combined with sterile water or aqueous solvent), allow (i) administration via different routes (e.g., parenteral, inhalation, etc.), and (ii) are stable and suitable for a treatment of various diseases, e.g., cancer and/or tumor metastasis, pulmonary fibrosis, systemic sclerosis, liver cirrhosis, etc.. 

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615